                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

    In re:                                                 Case No. 21-42617-mar

    LINEAR MOLD & ENGINEERING, LLC                         Chapter 11

                                                           Hon. Mark A. Randon
                            Debtor.
                                                    /

                    ORDER GRANTING EXTENSION OF TIME
                   FOR ONLY EOS NORTH AMERICA TO FILE A
               RESPONSE TO DEBTOR’S CRITICAL VENDOR MOTION


             THIS MATTER came before the Court on the stipulation of the Debtor1 and
EOS North America, by and through their counsel, for an extension of time for only
EOS North America to file a response to the Debtor’s Critical Vendor Motion. The
Court being fully advised in the premises,
             IT IS ORDERED that the deadline for only EOS North America to file a
response to the Debtor’s Critical Vendor Motion [Docket No. 66] is extended from
May 18, 2021 to and including May 21, 2021.
Signed on May 19, 2021




1
 Capitalized Terms not defined herein have the meanings ascribed to them in the
Stipulation.


     21-42617-mar
{00902989.1}
                       Doc 80   Filed 05/19/21   Entered 05/19/21 10:18:07   Page 1 of 1
